Exhibit 10.2
 
INDEMNITY AGREEMENT
 
THIS AGREEMENT is effective as of January 13, 2011.
 
BETWEEN:
 
OILSANDS QUEST INC., a corporation incorporated under the laws of Colorado,
having its head office in the City of Calgary (the "Corporation")
 
- and -
 
SIMON RAVEN of Calgary, Alberta, Canada
(the "Indemnified Party")
RECITALS:
1.
The Indemnified Party is, or has agreed to act as, a director or officer of the
Corporation and/or is acting or may, at the Corporation's request, act in an
Authorized Capacity of Another Entity and the Corporation wishes the Indemnified
Party to serve or continue in such capacity; and

 
2.
In order to induce the Indemnified Party to serve or continue to provide
services to the Corporation or Another Entity, the Corporation wishes to provide
for the indemnification of, and advancement of expenses to, the Indemnified
Party to the maximum extent permitted by applicable law.

 
NOW THEREFORE, in consideration of the premises and mutual covenants herein
contained, and in consideration of the Indemnified Party agreeing to act, or to
continue to act, as a director or officer of the Corporation or in an Authorized
Capacity with Another Entity, the Corporation and the Indemnified Party do
hereby covenant and agree as follows:
 
1.           Definitions
 
1.1         As used in this Agreement, including the Recitals:
 
 
(a)
"Act" means the Colorado Business Corporation Act, as amended;

 
 
(b)
"Advance" means an advance of Expenses to the Indemnified Party pursuant to
Section 3;

 
 
(c)
"Another Entity" means a corporation, partnership, joint venture, trust or
unincorporated association or organization of which the Indemnified Party serves
in an Authorized Capacity at the request of the Corporation;

 
 
(d)
"Authorized Capacity" means a director or officer, or a similar capacity, of a
Another Entity;

 
 
(e)
"By-Laws" means the by-laws of the Corporation;

 

 
 

--------------------------------------------------------------------------------

 
- 2 -

 
(f)
"Court" means the Court of Queen's Bench of the Province of Alberta;

 
 
(g)
"Expenses" means all costs, charges and expenses incurred by the Indemnified
Party in respect of any Proceedings including, without limitation, reasonable
fees and disbursements of counsel and other professional fees and out-of-pocket
expenses for attending discoveries, trials or hearings and meetings to prepare
for such proceedings, but shall not include Loss;

 
 
(h)
"Liabilities" means the Expenses and Loss incurred by the Indemnified Party in
respect of any Proceedings;

 
 
(i)
"Loss" means amounts which the Indemnified Party is legally obligated to pay as
a result of a Proceeding against the Indemnified Party including amounts paid to
settle an action or satisfy a judgment or to satisfy any fines or penalties
levied in respect of such Proceedings, but shall not include Expenses; and

 
 
(j)
"Proceedings" means any threatened, pending or completed civil, criminal,
administrative, investigative or other proceeding (including formal and informal
inquiries and hearings), whether or not charges have been laid against the
Corporation or Another Entity or the Indemnified Party, in which the Indemnified
Party is involved by reason of the Indemnified Party's association with the
Corporation or Another Entity, or by reason of anything done or not done by the
Indemnified Party in the capacity as a director or officer of the Corporation or
in an Authorized Capacity with Another Entity.

 
2.           Indemnification
 
2.1         Except in respect of an action referred to in Section 2.2 and
subject to Section 2.3, the Corporation shall indemnify and save harmless the
Indemnified Party from and against all Liabilities, actually and reasonably
incurred by the Indemnified Party in respect of any Proceedings if:
 
 
(a)
the Indemnified Party acted honestly and in good faith with a view to the best
interests of the Corporation or Another Entity, as the case may be; and

 
 
(b)
in the case of a criminal or administrative action or proceeding that is
enforced by a monetary penalty, the Indemnified Party had no reasonable grounds
for believing that the Indemnified Party's conduct was unlawful.

 
2.2           In respect of any action by or on behalf of the Corporation or
Another Entity to procure a judgment in its favour, to which the Indemnified
Party is made a party by reason of being or having been a director or officer of
the Corporation or serving in an Authorized Capacity with Another Entity, or by
reason of anything done or not done by the Indemnified Party in any such
capacity, the Corporation shall, with the prior approval of the Court, indemnify
and save harmless the Indemnified Party against all Expenses actually and
reasonably incurred by the Indemnified Party in connection with such Proceedings
if the Indemnified Party fulfils the conditions set out in Sections 2.1(a) and
(b) above.  The Corporation agrees to make application
 

 
 
 

--------------------------------------------------------------------------------

 
- 3 -

to the Court for approval of such indemnification and to use reasonable
commercial efforts to obtain approval to such indemnification.
 
2.3           Notwithstanding any other provision of this Agreement, the
Corporation shall not be obligated to:
 
 
(a)
indemnify the Indemnified Party or make Advances with respect to Proceedings
initiated or brought voluntarily by the Indemnified Party and not by way of
defence, except (i) with respect to Proceedings to enforce a right to
indemnification or Advance pursuant to this Agreement, or (ii) in specific cases
if the Board of Directors of the Corporation has approved the initiation of such
Proceedings; or

 
 
(b)
indemnify the Indemnified Party in respect of any amounts the payment of which
by the Corporation is not permitted by applicable law.

 
2.4           For the purposes of this Agreement, the termination of any
Proceedings by judgment, order, settlement or conviction, or similar or other
result shall not, of itself, create any presumption for the purposes of this
Agreement that the Indemnified Party did not act honestly and in good faith with
a view to the best interests of the Corporation or Another Entity, as the case
may be, or that, in the case of a criminal or administrative action or
proceeding that is enforced by monetary penalty, the Indemnified Party had no
reasonable grounds for believing that the Indemnified Party's conduct was
unlawful, unless the judgement or order of the court or other competent
authority shall specifically find or determine otherwise.
 
2.5           In respect of any claim for indemnification pursuant to this
Agreement, the Corporation may not indemnify the Indemnified Party unless a
determination is made that the Indemnified Party acted honestly and in good
faith and with a view to the best interests of the Corporation or Another
Entity, as the case may be, and, in the case of a criminal or administrative
action or proceeding that is enforced by a monetary penalty, to have had no
reasonable grounds for believing that his (her) conduct was unlawful.  The
determination shall be made either: (1) by a majority vote of the board of
directors present at a meeting at which a quorum is present, and only those
directors not parties to the Proceedings shall be counted in satisfying the
quorum; (2) if a quorum cannot be obtained, by a majority vote of a committee of
board of directors designated by the board of directors, including the directors
who are parties to the Proceedings, which committee shall consist of two or more
directors not parties to the Proceedings; (3) if a quorum cannot be obtained
under (1) and a committee cannot be established under (2), then the
determination shall be made by independent legal counsel selected by a majority
vote of the full board of directors, or by the shareholders.
 
2.6           If the Indemnified Party is entitled under this Agreement to a
portion but not all of the benefit of the indemnification provided hereunder,
the Corporation shall indemnify the Indemnified Party for the portion thereof to
which the Indemnified Party is determined to be entitled.
 

 
 
 

--------------------------------------------------------------------------------

 
- 4 -


3.           Advance Of Expenses
 
3.1          Subject to Section 2.3, the Corporation shall advance moneys to the
Indemnified Party for Expenses of the Indemnified Party reasonably incurred in
respect of any Proceedings referred to in Section 2.1, as may be appropriate to
enable the Indemnified Party to properly investigate, defend, participate in or
appeal such Proceedings.
 
3.2          The Corporation shall seek Court approval to the advance of moneys
to the Indemnified Party for Expenses reasonably incurred by the Indemnified
Party in respect of Proceedings referred to in Section 2.2.
 
3.3          In the event that it is ultimately determined that the Indemnified
Party was not entitled to be indemnified, or was not entitled to be fully
indemnified, for any Liabilities in any Proceedings in respect of which Advances
have been made under Section 3.1 or 3.2, the Indemnified Party shall reimburse
the Corporation for such Advances or portion of such Advances.
 
3.4          An Advance shall be made by the Corporation upon receipt of :
 
 
(a)
a written request for Advance containing sufficient detail of the Proceedings
and Expenses to enable the Corporation to determine whether and the extent to
which the Indemnified Party is entitled to an Advance;

 
 
(b)
copies of all receipts, invoices and other supporting material reasonably
required by the Corporation (including in the case of legal or other
professional advisors, a detailed description of the services rendered) in
respect of the Expenses;

 
 
(c)
a written acknowledgement of the Indemnified Party's obligation to reimburse the
Corporation for the amount of all Advances if it is determined that the
Indemnified Party was not entitled to be indemnified or fully indemnified for
Expenses in respect of which Advances were made by the Corporation; and

 
 
(d)
a written affirmation that, based on facts known to the Indemnified Party and in
relation to the matter giving rise to the request for the Advance, the
Indemnified Party in good faith believes that the Indemnified Party:

 
 
(i)
acted honestly and in good faith with a view to the best interests of the
Corporation or, as the case may be, to the best interests of Another Entity for
which the Indemnified Party acted in an Authorized Capacity; and

 
 
(ii)
in the case of a criminal or administrative proceeding that is enforced by a
monetary penalty, the Indemnified Party had no reasonable grounds for believing
that his or her conduct was unlawful.

 
 
(e)
a determination that is made pursuant to Section 2.5 that the facts then known
will not preclude indemnification under this Agreement.

 
3.5          The Corporation shall make such Advance within 30 days of receipt
of all such required material.
 


 
 
 

--------------------------------------------------------------------------------

 
- 5 -

3.6         The Corporation may at its sole discretion provide Advances for
future Expenses.
 
3.7         The Corporation shall only be required to make an Advance to the
extent that it is reasonable in the circumstances and shall be entitled to
contest in good faith the reasonableness of any portion of a request for an
Advance.
 
4.           Insurance
 
4.1         The Corporation represents to the Indemnified Party that, as of the
date of this Agreement, the Corporation has an existing directors' and officers'
liability insurance policy in full force and effect and that the Indemnified
Party is included as an insured person under such policy.
 
4.2         The Corporation shall from time to time make a good faith
determination whether or not it is practicable for the Corporation to obtain or
maintain such insurance coverage.  Among other considerations, the Corporation
will weigh the costs of obtaining such insurance against the protection afforded
by such coverage.  If insurance is obtained, the Corporation agrees to use its
best commercial efforts to maintain the Indemnified Party as an insured person
under such policy with the same rights and benefits, subject to the same
limitations, as are accorded the most favourably insured of the Corporation's
directors and officers.
 
4.3         Notwithstanding the foregoing, the Corporation shall have no
obligation to obtain or maintain such insurance if the Corporation determines in
good faith that such insurance is not reasonably available, if the premiums are
too high or if the coverage provided is limited by exclusions so as to provide
insufficient benefit.  The Corporation shall promptly notify the Indemnified
Party in the event that a determination is made not to continue to maintain such
insurance or if a change is made in such policy which would have a material
effect on the coverage available to the Indemnified Party.
 
4.4         The obligation of the Corporation to make payments to the
Indemnified Party under this Agreement and the timing of such payments shall not
be affected or reduced by any limitations, policy limits or deductible amounts
contained in any insurance carried by the Corporation or whether the Corporation
has in fact received payment from the insurer.
 
5.           Indemnification Procedures
 
5.1         If any Proceeding is brought or asserted against or involves the
Indemnified Party, the Indemnified Party shall promptly notify the Corporation
of the nature and details of such Proceeding as soon as the Indemnified Party is
notified of such Proceeding (provided that any failure to so notify promptly
shall relieve the Corporation of liability under this Agreement only to the
extent that such failure prejudices the ability to defend such claim).
 
5.2         If, at the time of the receipt of such notice, the Corporation has
directors' and officers' liability insurance in effect, the Corporation shall
give prompt notice of the commencement of such Proceeding to the insurers in
accordance with the procedures set forth in the respective policies.

 
 
 

--------------------------------------------------------------------------------

 
- 6 -


5.3         The Corporation shall be entitled to assume the defence or
representation of the Indemnified Party in any such Proceeding through legal
counsel selected by the Corporation reasonably acceptable to the Indemnified
Party.  If any other similarly indemnified persons are also a party to, or
involved in any such Proceeding, the Corporation may employ counsel to represent
jointly the Indemnified Party and such other persons.  After retention of
counsel by the Corporation, the Corporation shall not be liable to the
Indemnified Party under this Agreement for any fees and expenses of counsel
subsequently incurred by the Indemnified Party with respect to the same
Proceeding, provided that:
 
 
(a)
the Indemnified Party shall have the right to employ his or her own counsel at
the Indemnified Party's own expense (which shall not qualify as Expenses); and

 
 
(b)
the Indemnified Party shall have the right to retain his or her own counsel at
the Corporation’s expense (which shall qualify as Expenses) if:

 
 
(i)
the employment of counsel by the Indemnified Party has been previously
authorized by the Corporation,

 
 
(ii)
the Indemnified Party shall have been advised by counsel that there is a
potential conflict in the joint representation referred to above and such joint
representation would be precluded under applicable standards of professional
conduct then prevailing in the jurisdiction in which such Proceedings are being
conducted, or

 
 
(iii)
the Corporation shall not continue to retain counsel to assume the defence of
such Proceedings.

 
If the Indemnified Party elects to retain counsel in any Proceeding in respect
of which indemnification may be sought from the Corporation pursuant to this
Agreement, and any similarly indemnified persons are also a party to such
Proceeding, the Indemnified Party, together with such other persons, will employ
counsel to represent jointly the Indemnified Party and such other persons,
unless the Indemnified Party is advised by counsel that there is a potential
conflict in such joint representation and such joint representation would be
precluded under applicable standards of professional conduct then prevailing in
the jurisdiction in which such Proceedings are being conducted, in which case
the Indemnified Party will notify the Corporation and will be entitled to be
represented by separate counsel.
 
5.4         The Indemnified Party shall not settle, and the Corporation shall
not be liable for any settlement of, any Proceeding without the Corporation’s
written consent.  The Corporation shall not settle any Proceeding in a manner
that would impose any fines, penalties or obligations on the Indemnified Party
without the written consent of the Indemnified Party.  Neither the Corporation
nor the Indemnified Party shall unreasonably withhold their consent to any
proposed settlement.
 
5.5         The Indemnified Party agrees to give the Corporation such
information and co-operation as the Corporation may reasonably require from time
to time in respect of all matters hereunder.
 

 
 
 

--------------------------------------------------------------------------------

 
- 7 -


The Corporation agrees to give the Indemnified Party such information and
co-operation as the Indemnified Party may reasonably require from time to time
in respect of all matters hereunder.
 
5.6         Payment of indemnification in respect of a Proceeding shall be made
by the Corporation as soon as practicable but in any event within 60 days after
a written claim by the Indemnified Party is received by the Corporation (which
claim shall include such documentation and information as is reasonably
necessary to determine whether and to what extent the Indemnified Party is
entitled to indemnification, including but not limited to copies of invoices
received by the Indemnified Party in connection with any Expenses), unless a
determination is made by the Corporation that the Indemnified Party is not
entitled to indemnification.
 
6.           Enforcement
 
6.1         If a claim under this Agreement for indemnity for Liabilities or for
an Advance is refused or is not paid in full by the Corporation within 60 days
in the case of indemnity for Liabilities and 30 days in the case of an Advance,
after a written claim and all required supporting material has been received by
the Corporation, the Indemnified Party may at any time thereafter bring suit
against the Corporation to recover the unpaid amount of the claim and, if
successful in whole or in part, the Indemnified Party will be entitled to be
paid also the expense of prosecuting such claim, including reasonable fees and
expenses of counsel.  It shall be a defence to any such action (other than an
action brought to enforce a claim for an Advance incurred in connection with any
Proceeding in advance of its final disposition) that the Indemnified Party has
not met the standards of conduct which make it permissible under applicable law
for the Corporation to indemnify the Indemnified Party for the amount claimed,
or is otherwise not entitled to indemnification under this Agreement, but the
burden of proving such defence shall be on the Corporation and the Indemnified
Party shall be entitled to receive Advances pursuant to Section 3 unless and
until such defence may be finally adjudicated by a court order or judgement from
which no further appeal exists.  It is the parties' intention that if the
Corporation contests the Indemnified Party's right to indemnification, the
question of the Indemnified Party's right to indemnification shall be for the
court to decide, and no determination by the Corporation (including its Board of
Directors, any committee of directors or independent legal counsel) that the
Indemnified Party has not met the applicable standard of conduct shall create a
presumption that the Indemnified Party has not met the applicable standard of
conduct.
 
7.           Taxes Payable
 
7.1         The Corporation agrees to reimburse the Indemnified Party for the
net amount of all taxes payable by the Indemnified Party under the taxing laws
of any jurisdiction as a result of the payment or reimbursement or Advance under
this Agreement, including this clause, constituting a taxable benefit to the
Indemnified Party.
 
8.           Other Rights
 
8.1         Notwithstanding any other provision of this Agreement, the
Corporation hereby agrees to indemnify the Indemnified Party to the fullest
extent permitted by law, notwithstanding that such indemnification is not
specifically authorized by the provisions of this Agreement.  In the event of
any change after the date of this Agreement in any applicable law or rule
(whether by
 

 
 
 

--------------------------------------------------------------------------------

 
- 8 -


legislative action or judicial decision), which grants or permits any greater
right to indemnification and/or advancement of expenses, such changes shall
automatically apply to the Indemnified Party's rights, and the Corporation's
obligations, under this Agreement.  In the event of any change in applicable law
which narrows the right of the Corporation to indemnify or to advance expenses
to the Indemnified Party, such changes shall automatically apply to this
agreement except to the extent that such law is not required to be applied to
this Agreement.
 
8.2         The indemnification and advances as provided by this Agreement shall
not be deemed to derogate from or exclude any other rights to which the
Indemnified Party may be entitled under any provision of the Act or otherwise at
law, the Articles of the Corporation, the By-Laws, any other agreement of the
Corporation, any vote of shareholders of the Corporation, or otherwise.
 
8.3         The obligations of the Corporation under this Agreement shall cover
the Indemnified Party's service as a director or officer of the Corporation or
in an Authorized Capacity with a Another Entity and all of his or her acts in
any such capacity whether prior to or after the date of this Agreement.
 
8.4         The obligations of the Corporation under this Agreement (including
for greater certainty the obligation with respect to insurance under Section
4.2) shall continue for the longest period permitted under applicable law after
the Indemnified Party has ceased to be a director or officer of the Corporation
or ceased to serve in an Authorized Capacity with a Another Entity.
 
9.           Deceased Indemnified Party
 
9.1         If the Indemnified Party is deceased and is entitled to
indemnification under any provisions of this Agreement, the Corporation agrees
to indemnify and hold harmless the Indemnified Party's estate and executors,
administrators, legal representatives and lawful heirs to the same extent as it
would indemnify the Indemnified Party, if alive, hereunder.
 
10.           Notices
 
10.1         Unless otherwise permitted by this Agreement, all notices,
requests, demands and other communications hereunder shall be in writing and
shall be deemed to have been fully given if delivered to the party to whom the
notice or other communication is directed:
 
 
(a)
if to the Indemnified Party, at the address set forth on the signature page
below;

 
 
(b)
if to the Corporation, at the address of its head office, to the attention of
the Executive Chairman;

 
or to such other address as each party may from time to time notify the other of
in writing.
 
10.2         If the Corporation receives notice from any other source of any
matter which the Indemnified Party would otherwise be obligated hereunder to
give notice of to the Corporation, then the Indemnified Party shall be relieved
of the Indemnified Party's obligation hereunder to give notice to the
Corporation, provided the Corporation has not suffered any damage from the
failure of the Indemnified Party to give notice as herein required.
 

 
 
 

--------------------------------------------------------------------------------

 
- 9 -


11.           Severability
 
11.1          If any provision or provisions of this Agreement shall be held to
be invalid, illegal or unenforceable for any reason whatsoever:
 
 
(a)
the validity, legality and enforceability of the remaining provisions of this
Agreement (including, without limitation, all portions or any paragraphs of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable that are not of themselves in the whole invalid, illegal or
unenforceable) shall not in any way be affected or impaired thereby; and

 
 
(b)
to the fullest extent possible, the provisions of this Agreement (including,
without limitation, all portions of any paragraphs of this Agreement containing
any such provision held to be invalid, illegal or unenforceable, that are not of
themselves in the whole invalid, illegal or unenforceable) shall be construed so
as to give effect to the intent manifested by the provision which is held to be
invalid, illegal or unenforceable.

 
12.           Governing Law And Consent To Jurisdiction
 
12.1         The parties hereto agree that this Agreement shall be construed and
enforced in accordance with, and governed by, the laws of the Province of
Alberta.
 
12.2         The Corporation and the Indemnified Party each hereby irrevocably
consent to the exclusive jurisdiction and venue of the courts of the Province of
Alberta for all purposes in connection with any action or proceedings which
arises out of or relates to this Agreement and agree that any action instituted
under this Agreement shall be commenced, prosecuted and continued only in such
courts.
 
13.           Counterparts
 
13.1         This Agreement may be executed in counterparts and delivered via
facsimile.  Each such counterpart shall be deemed to be an original, but all of
which together shall constitute one and the same instrument.
 
14.           Modification And Waiver
 
14.1         No supplement, modification or amendment of this Agreement shall be
binding unless executed in writing by both of the parties hereto.  No waiver of
any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provisions hereof (whether or not similar) nor shall such
waiver constitute a continuing waiver.
 
15.           Prior Agreements
 
15.1         This Agreement shall supersede and replace any and all prior
agreements (except any written agreement of employment between the Corporation
and the Indemnified Party, which shall remain in full force and effect except to
the extent augmented or amended herein) between the parties hereto respecting
the matters set forth herein.
 


 
 
 

--------------------------------------------------------------------------------

 
- 10 -

16.           Successors And Assigns
 
16.1         This Agreement shall be binding upon and enure to the benefit of
the Corporation and its successors and assigns, including any Corporation with
which the Corporation is merged or amalgamated, and to the Indemnified Party and
the Indemnified Party's executors, administrators, legal representatives, lawful
heirs, successors and assigns.
 
IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the
date first above written.
 
OILSANDS QUEST INC.
               
Per:
 /s/ Leigh Peters      
LEIGH PETERS
                     /s/ Simon Raven      
SIMON RAVEN
 
Witness
Address:
 208 Lake Moraine Place SE      
Calgary, Alberta T2J 2Y9
     
E-mail: sraven@oilsandsquest.com
   


 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------